Case 1:20-cv-06539-JMF Document 49 Filed 08/27/20 Page 1of1

UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

 

IN RE CITIBANK AUGUST 11, 2020
WIRE TRANSFERS

No. 1:20-cv-06539 (JMF)

 

 

NOTICE OF DISMISSAL AS TO
DEFENDANT HIGHLAND CAPITAL MANAGEMENT FUND ADVISORS LLP

PLEASE TAKE NOTICE that, pursuant to Rule 41(a)(1)(A)(i), Plaintiff Citibank N.A.

hereby dismisses this action with prejudice against defendant Highland Capital Management Fund

Advisors LP. This notice does not apply to any other party.

Dated: August 26, 2020
New York, New York

Ss ERED
St 27, 2020

THE LAW OFFICES OF JOHN F. BAUGHMAN, PLLC

By:__/s/ John F. Baughman
John F. Baughman

Nathaniel E. Marmon

299 Broadway, Suite 207
New York, New York 10007
(347) 241-6347
jbaughman@)jfblegal.com

Attorneys for Plaintiff Citibank, N_A.
